 64DECISIONSOF NATIONALLABOR RELATIONS BOARDHandling Equipment Corp.andInternational Brother-hood of Boilermakers,Iron Ship Builders, Black-smiths,Forgers&Helpers,AFL-CIO. Case31--CA-3655February 14, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October' 18, 1973, Administrative Law JudgeMaurice Alexandre issued the attached Decision inthisproceeding.Thereafter, the General Counselfiled exceptions and a supporting brief, and Respon-dent filed an answering brief supporting the Deci-sion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions2 of the AdministrativeLaw Judge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Handling EquipmentCorp..Torrance,California, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.iThe General Counsel has excepted to certain credibility findings madeby the AdministrativeLaw JudgeIt is the Board's established policy not tooverruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Dry Wall Products,Inc,91\LRB 544, enfd 188 F 2d 362(C A 3, 1951)We have carefullyexamined the record and find no basis for reversing his findings.2We agree with the Administrative Law Judge's conclusion that the 12alleged discriminatecs herein were employees within the meaning of See2(3) oftheAct Therefore,we also conclude that the 12 employees wereentitled to the protectionof the Act,had they been unlawfully discriminatedagainstLawrence Rigging, Inc.202 NLRB 1094DECISIONMAT ?RICE ALEXANDRE, Administrative Law Judge: Thiscase wastried before me in Los Angeles, California, oniBased upon a charge filed March 23. 1973. by InternationalBrotherhood of Boilermakers, Iron Ship Builders. Blacksmiths, Forgers &Helpers, AFL-CIO, hereafter called the UnionINo issue of commerce is presented The complaint alleged and theanswer admitted facts which, I find, establish that Respondent is anAugust 21 and 29, 1973, upon a complaint issued on April27, 1973,1 alleging that Respondent had violated Section8(a)(1) and (3) of the National Labor Relations Act, asamended.Upon the entire record, my observation of the witnesses,the brief filed by Respondent, and a letter setting forth theevidence relied on by the General Counsel, I make thefollowing:FINDINGS AND CONCLUSIONS21.THE UNFAIR LABOR PRACTICESA.The Violations of Section 8(a)(1)Respondent is a California corporation engaged in thebusiness of manufacturing trash bins. On March 20, 1973,3a consent election was held among Respondent's shopemployees. It is undisputed that Osborn, the shopsuperintendent, engaged in the following conduct prior tothe election' (1) told the shop employees that they wouldbe fired if they voted for the Union; (2),told employeeDeLana that Respondent could not afford the Union andhoped that it did not "get in"; (3) told employee Reyes thathe would fire him if Reyes voted for, or had anything to dowith, the Union; (4) told Reyes that if the Union did notwin the election Reyes would be the first employee to befired: (5) told employee Wellbaum that Respondent would"close the doors" if the Union won the election; (6) toldDeLana and other employees that he had heard that theywere trying to unionize; (7) asked employee Reyes on aSaturday whether he had come in for a union meeting, andthen stated that he had heard that Reyes was a unionleader; and (8) asked employee DeLana whether he was inthe Union.Presumably, the General Counsel contends that thestatements in items (1) through (5) above constitutedunlawful threats, the remarks set forth in items (6) and (7)unlawfully created an impression of surveillance of unionactivities, and the question in item (8) constituted unlawfulinterrogation.Respondent's brief does not discuss thesematters. I agree with the General Counsel.Employee Reyes testified that on the day after theelectionOsborn told him that he hoped Osborn wouldbecome the shop steward and would object to an ordergiven by Osborn to an employee to sweep the floor becauseOsborn would then hit Reyes over the head with "a 2x4."Osborn denied that he made any threats to employees afterthe election. Such a generalized conclusion is insufficientto overcome the specific testimony given by Reyes, whom Icredit.The General Counsel contends, and I agree, thatOsborn's postelection threat was unlawful.Ifind that by the conduct set forth above, Respondentviolated Section 8(a)(1) of the Act.employer engaged in operationsaffecting commerce within the meaning oftheActIfurther findthat the Unionisa labor organization within themeaning of the Act3All dates referredto hereafterrelate to 1973209 NLRB No. 15 HANDLINGEQUIPMENT CORP.65B.Alleged DiscriminationThe following facts are undisputed. As noted above, aconsent election was held among Respondent's employeesduring the afternoon of March 20, 1973. There were 28eligible voters in the unit, and 28 ballots were cast. Theresults show that 16 employees voted for the Union, 8voted against, and 4 ballots were challenged.' The sameevening,Meyer, Respondent's president, instructed Super-intendent Osborn to ask each of the employees whether hewas a citizen of the United States or an alien, and to askeach alien to show his green card, which Meyer believed toconstitute evidence that the alien was legally in the UnitedStates and was permitted to be employed. He furtherinstructed Osborn to discharge any alien who did not havea green ca-d. On the following morning, March 21, Osborncarried out his instructions. At Osborn's direction, two ofthe employees told the others, in both English and Spanish,that they could go to work as soon as they produced theirgreen cards. A number of employees produced cards at thetime, were permitted to go to work, and are not involved inthis proceeding. However, 12 employees who were aliensdid not produce cards at the time, and were not permittedto go to work. Of those 12, 7 subsequently produced cardsand were permitted to go to work on the following dates:March 23Jose M. ArceMarch 26Manuel CejaFrancisco GonzalezGregorio GuillenFrancisco VeraApril 9Miguel GonzalezEnrique LopezThereafter,four others who did not produce cards werereinstated on the following dates:April 17Marganto ChaidezIgnacio MoraEncarnarin PonceApril 18Salvador RamirezAt the hearing,counsel for Respondent stated that the fourwere reinstated in order to minimize possiblebackpayarlieUnion was certified on April 4, 1973 Counsel lot Respondentrepresented,without contradiction. thatRespondent and the Unionthereafter negotiated and executed a collective-bargaining agreement5Respondent alo contendsthat untilthey produce green cards, there isa presumption that employed aliens are not legally in the United States andare not permitted to work, and that accordingly, the 12 individuals hereinvolved either were not employees within the meaning of the Act at thetime of their discharges. or were not entitled to the protection of the Act atthat time It is true that a nonimmigrant alien may not be lawfully employedin the United States without the permission of the Immigration Serviceliability.Employee Davila was not reinstated. Osborntestified that he was told that Davila had returned toMexico.Inasmuch as the General Counsel failed to file a brief,his position must be gleaned from the complaint and fromhis statements made at the hearing. From the complaint, itappears that the General Counsel contends that Respon-dent unlawfully discriminated against the 12 employeesfrom March 21 until the dates they were reinstated. At thehearing, the General Counsel stated thatit ishis contention"that the reason the discriminatees in this case weredischarged was that they more than likely voted for theUnion, since the Union won the election." In support ofthis contention the General Counsel pointed to the 8(a)(1)violations by Respondent and the timing of the allegeddiscrimination as evidence that Respondent made good itsthreats to discharge employees who voted for the Union.Respondent contends that the alien employees were notpermitted to work solely because they failed to producegreen cards.'Ifind that the record fails to establish unlawfuldiscrimination.There is 'not a shred of evidence thatRespondent knew how any of the employees voted. Therecord establishes that 16 employees voted for the Union,and there is nothing to show that Respondent had any wayof ascertaining whether, or could even reasonably suspectthat, the 12 alleged discriminatees were among the 16. IfMeyer's motive in ordering the discharges was to demon-strate to his employees that those voting for unionizationwould suffer punishment, that message would hardly havebeen conveyed to them merely by refusing to permit alienstowork until they produced green cards.It isdifficult tounderstand how Meyer could expect the employees toequate the lack of a green card with voting for the Union.The record further shows that all the alien employeeswho produced green cards were permitted to go to work onMarch 21. When the others subsequently produced them,they were promptly reinstated. Such conduct indicates thatRespondent was concerned with theiralienstatus ratherthan with the nature of their vote in the Board election.Finally,Inote that Respondent did not dischargeemployee Reyes, whom Respondent believed to be a unionleader. If Respondent intended to punish those who "morethan likely" voted for the Union, surely it would havedischarged Reyes.With respect to the 8(a)(1) violations found, I deem itworthy of note that they were committed by Osborn andnot by Meyer, who ordered the discharges. That fact,although not dispositive, tends to dilute somewhat thesignificance of the unionanimusin the case. As for thetiming of the discharges, it is adequately explained byMeyer. He testified that he ordered the discharges onMarch 21 because on the preceding evening, whileMatter of Statutes,Fitie 8 Immigration and Naturalization 574 (1960)However, the Board has held that "analien lacking working papers" is an"employee" withinthemeaningof the ActLawrence Rigging, Inc,202NLRB 1094. Accordingly, I find thatthe 12 individuals here involved weresuch "employees " I further find that the recordis insufficientto establish.or even to permit a presumption, that the 12 individuals were not lawfullyemployed. For that reason, as well as my findingherein thatthe record failsto establish that the discharges of the 12 employees were discriminatorilymotivated, I do not reachthe questionwhether the 12 employees areentitled to the protection of the Act 66DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscussing the election in his shop with a friend, the lattertoldMeyer that he might be "violating the law" byemploying illegal aliens. This explanation is given credenceby the fact, of which I take official notice, that in 1971, theCalifornia legislature enacted Section 2805 of the Califor-nia Labor Code, effective March 4, 1972, imposing finesupon employers who knowingly employ aliens who are notentitled to lawful residence in the United States, if suchemployment would have an adverse effect on lawfulresidentworkers. It is true that despite that statute,Respondent subsequently reinstated four employees eventhough they failed to produce green cards. I note, however,that they were reinstated after the original unfair laborpractice charge herein was filed. That fact tends tosubstantiate the representation by counsel for Respondentthat the four were reinstated in order to minimize possiblebackpay liability. The General Counsel speculates thatRespondent discriminated against the 12 employees in thebelief that they "more than likely" voted for the Union.One might speculate with equal force that Meyer, facedwith an unfair labor practice charge, employed counselswho advised him that a lower court had held Section 2805unconstitutional? and that the advantages of reinstatingthe four employees without green cards in order tominimizepossible backpay liability exceeded the possiblerisk of paying the fine provided for in an unconstitutionalstatute.Speculationaside,Ifind that the record containsinsufficient evidence of unlawful motivation, and that theGeneral Counsel has not met his burden of establishingdiscrimination violative of the Act.(b) In anylikemanner interfering with,restraining, orcoercing employees in the exercise of any right guaranteedby the Act.2.Take the following affirmative action:(a) Post at its place of business in Torrance, California,copies of the attached notice marked "Appendix."9 Copiesof said notice, on forms provided by the Regional Directorfor Region 31, after being signed by a representative of theRespondent, shall be posted immediately upon receiptthereof,and be maintained for 60 consecutive daysthereafter, in conspicuous places. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 31, inwriting, within, 20 days from the date of this Order, whatsteps have been taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notfound herein.6The complaint was served on counsel for Respondent on April 27.v 1 take official notice of the decision inDolores Canning Co., Inc., et al.v.Milias,No. C-16928, Superior Court, Los Angeles, California, July 24,1972." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and order,and all obligations thereto shall bedeemed waived for all purposes.s In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."III.THE REMEDYIn order to effectuate the policies of the Act, I find that itisnecessary, and recommend, that Respondent be orderedto cease and desist from the unfair labor practices found,and from in any like manner interfering with, restraining,or coercing its employees, and to post the usual notice.CONCLUSIONS OF LAW1.By unlawfully threatening, interrogating, and creat-ing an impression of surveillance of the union activities ofemployees, Respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(I) of the Act.2.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.3.The allegations of the complaint that Respondentdiscriminated against employees in violation of Section8(a)(3)and (1) of the Act have not been sustained.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER"Respondent,Handling Equipment Corp., its officers,agents, successors,and assigns,shall:1.Cease and desist from:APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsAct gives all employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protection; andTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights.WE WILL NOT unlawfully threaten or interrogate ouremployees.WE WILL NOT unlawfully create the impression ofsurveillance of the union activities of our employees.(a)Unlawfully interrogating or threatening employees,HANDLING EQUIPMENTor creating the impression of surveillance of the unionCORP.activities of its employees.(Employer) HANDLING EQUIPMENT CORP67DatedByfrom the date of posting and must not be altered, defaced,(Representative)(Title)or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may beThis is an official notice and must not be defaced bydirected to the Board'sOffice,Region 31, Federal Buildinganyone.Room 12100,11000Wilshire Boulevard, Los Angeles,This notice must remain posted for 60 consecutive daysCalifornia 90024, Telephone 213-824-7351.